Citation Nr: 1829095	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  17-46 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than March 11, 2015, for Dependency and Indemnity Compensation for the Veteran's service-connected death, for the purpose of retroactive benefits under the Nehmer court order.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the United States Army from October 1943 to September 1945 and from June 1950 to July 1972.

Prior to discussing the appeal at hand, the Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was clearly a credit to the Army and to his family, and his service to his country is greatly appreciated.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran died in June 2006 and had no claims for VA benefits pending at the time of his death, nor were there any benefits due to the Veteran but unpaid prior to the last date of entitlement.

2.  The RO received a claim for DIC benefits from the appellant on March 11, 2016.

3.  The RO assigned an effective date of March 11, 2015, for the award of DIC benefits to the appellant.



CONCLUSION OF LAW

The criteria for an effective date earlier than March 11, 2015, for the award of DIC, based on service connection for the cause of the Veteran's death, are not met.  38 U.S.C. §§ 1310, 5107, 5110 (2017); 38 C.F.R. §§ 3.5, 3.102, 3.114, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends in her March 2017 Notice of Disagreement that the effective date of her benefits should be the date of death of her husband, the Veteran, because she did not receive notification at that time from VA of the possible death benefits that were available to her.

Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of a veteran.  38 U.S.C. § 1310; 38 C.F.R. § 3.5(a). 

Where a grant of death compensation or DIC is made on the basis of the veteran's service-connected death, the effective date will be the first day of the month in which the veteran's death occurred, if the claim is received within 1 year from the date of death; otherwise, the effective date will be the date of receipt of the claim.  38 U.S.C. § 5110(d); 38 C.F.R. § 3.400(c)(2).

An exception applies where DIC is awarded pursuant to a liberalizing law or a liberalizing VA issue.  In such cases, the effective date of the award shall be fixed in accordance with facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 U.S.C. § 5110(g) (2012); 38 C.F.R. § 3.114(a) (2017); see also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language of section 5110(g) prohibits a retroactive award prior to the effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

If a claim is reviewed on the initiative of VA within one year from the effective date of the liberalizing law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is reviewed at the request of the claimant more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

Following a 2002 decision of the United States Court of Appeals for the Ninth Circuit (Ninth Circuit), VA established regulations pertaining to effective dates for awards of compensation/DIC for certain diseases based on herbicide exposure.  Nehmer v. United States Veterans Administration, 284 F.3d 158, 1161 (9th Cir. 2002) (Nehmer III) (now codified at 38 C.F.R. § 3.816).

A Nehmer class member is a Veteran who served in the Republic of Vietnam and who has a "covered herbicide disease," or a Veteran's surviving spouse, child or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  See 38 C.F.R. § 3.816(b).  Parkinson's disease is included on the list of covered herbicide diseases.  38 C.F.R. § 3.309(e).

With regard to the effective date of the award for Nehmer class members entitled to DIC for a death due to a covered herbicide disease, if VA denied DIC for the death in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as otherwise provided.  38 C.F.R. § 3.816(d)(1).  If the class member's claim for DIC for the death was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, except as otherwise provided in paragraph 38 C.F.R. § 3.816(d)(3).  38 C.F.R. § 3.816(d)(2).  If the Nehmer class member's claim was received within one year from the date of the veteran's death, the effective date of the award shall be the first day of the month in which the death occurred.  38 C.F.R. § 3.816 (d)(3).  Otherwise, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. § 3.816(d)(4).

Here, the Veteran served in Vietnam.  He died in June 2006 and his death certificate shows that he died of Parkinson's disease.  At the time of his death, he had not been service connected for this disability.  Thereafter, the appellant's application for service-connected death benefits was received by VA on March 11, 2016. 

In the June 2016 rating decision, VA granted service connection for the cause of the Veteran's death with an effective date of March 11, 2015.

The appellant contends that the effective date of her benefits should be the date of death of her husband because she did not receive notification at that time from VA that death benefits were possibly available to her.

The Board finds that the proper effective date for the award of DIC is March 11, 2015.  There simply is no legal basis to assign an effective date earlier than March 11, 2015, as the law precludes the establishment of DIC benefits retroactively on the date of death of the appellant's husband, even with consideration of the Veteran as a "Nehmer class member."

The evidence shows that the appellant was never denied DIC benefits between September 25, 1985, and May 3, 1989, nor was there a DIC claim pending between May 3, 1989, and August 31, 3010.  See 38 C.F.R. § 3.816(d)(1) and (2).  Rather, the RO granted the appellant's initial claim for DIC benefits in March 2016, with an effective date of one year prior.

The Board has considered the doctrine of affording the appellant the benefit of any existing doubt with regard to the issue on appeal; however, because there is no legal basis for the assignment of an earlier effective date, such doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  In a case, such as this, in which the law is dispositive, the claim must be denied due to lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than March 11, 2015, for DIC for the Veteran's service-connected death, for the purpose of retroactive benefits under the Nehmer court order, is denied.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


